The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingham (US 8,998,555, cited by applicant).
Ingham shows a refuse collection device mountable to a refuse collection vehicle 10 to collect and tip bins 72 to empty their contents into a waste container 91 associated with the vehicle (col. 9:62 to col. 10:8), the vehicle having first and second chassis rails 12 (Figs. 1, 3), the device including: 
a base 20;
a rotating member 24 rotatably connected to the base about a first rotational axis that, when in use, is substantially vertical;
an extension member 26b that is supported by the rotating member and configured to extend relative to the rotating member in a direction generally perpendicular to the first rotational axis;
a lifting member 48 rotatably connected to the extension member for rotation about a second rotational axis 50 generally perpendicular to a longitudinal axis of the 
and a bin-grabbing member 30 that is connected to the lifting member, the bin-grabbing member being configured to collect a bin 72,
the device configured to mount to the vehicle to locate the first rotational axis of the rotating member between the first chassis rail and the second chassis rail (readily apparent from Figs. 1-4 and 12);
wherein the lifting member is rotatable about the second rotational axis in order to move a bin towards an emptying position over the waste container (emphasis added), as broadly recited, at least to some extent.
The examiner notes the claim does not in any way define the term “emptying position” or otherwise attribute any particular limitations to the term, and even if it did, the lifting member of Ingham clearly has the capability “to move a bin towards” such a position, as broadly recited, which is not the same thing as actually emptying the bin.
Re claim 3, note guide member 26 configured to support and guide movement of the extension member relative to the rotating member.
Re claim 4, the guide member is mounted to the rotating member.
Re claim 5, the guide member includes a hollow portion that slidingly receives the extension member therein such that the extension member slides relative to the guiding member.
Re claim 8, the lifting member 48 is considered to be an “arm”, as broadly claimed, and the grabbing member is rotatably connected to the lifting member and rotates relative thereto about a third rotational axis 58.

Re claim 12, the bin-grabbing member is further configured to rotate relative to the lifting member about a fourth, slewing, axis (not explicitly identified but each grabber arm 30 is rotatable relative to the lifting member (see col. 8:21-27). 
Re claim 13, the fourth axis is generally perpendicular to the third axis 58 and is substantially vertical in use, as can be seen in at least Figs. 1-4.
Re claim 19, Ingham shows a refuse collection vehicle, including:
a chassis 12 having a first longitudinal chassis rail and a second longitudinal chassis rail (Figs. 1-3); a waste container 91 supported by the chassis (at least to some extent, via hitch 62); and
a refuse collection device according to claim 1, wherein the base 20 of the refuse collection device is connected to the chassis such that the first rotational axis is located between the first longitudinal chassis rail and the second longitudinal chassis rail.
Re claim 20, Ingham shows a method of operating a refuse collection vehicle 10 to collect and tip bins 72 to empty their contents into a waste container 91 associated with the vehicle, the method including the steps of:
rotating a rotating member 24 about a first rotational axis positioned between a first longitudinal chassis rail 12 and a second longitudinal chassis rail 12 of the refuse collection vehicle, wherein the first rotational axis is arranged substantially vertically;
extending an extension member 26b relative to the rotating member in a direction generally perpendicular to the first rotational axis,

rotating the bin about a second rotational axis 50 in order to move the bin “towards an emptying position” (as broadly recited and treated in the same manner as the analogous language in claim 1 above) over the waste container of the refuse collection vehicle, wherein the second rotational axis is generally perpendicular to a longitudinal axis of the extension member and is arranged substantially horizontally.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Updike, Jr. (US 3,762,586) in view of Zanzig et al (US 6,183,185).
Updike shows a refuse collection device mountable to a refuse collection vehicle 10 to collect and tip bins 146 to empty their contents into a waste container 42 associated with the vehicle, the device including: 
a base 60;
a rotating member (not identified but can be seen in Figs. 1 and 3) rotatably connected to the base about a first rotational axis that, when in use, is substantially vertical;
an extension member 56 that is supported by the rotating member and configured to extend relative to the rotating member in a direction generally perpendicular to the first rotational axis (note: col. 5:13-15 discloses that boom arm 56 may be telescopic);
a lifting member 68 rotatably connected to the extension member for rotation about a second rotational axis 70 generally perpendicular to a longitudinal axis of the extension member such that, when in use, the second rotational axis is arranged substantially horizontally; 
and a bin-grabbing member 74 that is connected to the lifting member, the bin-grabbing member being configured to collect a bin 146,
wherein the lifting member is rotatable about the second rotational axis in order to move a bin towards an emptying position over the waste container, as broadly recited in the manner described in par. 3 above.
Updike does not show the device configured to mount to the vehicle to locate the first rotational axis of the rotating member between a first chassis rail and a second 
Zanzig shows a similar refuse collection device for mounting on a refuse collection vehicle that can be mounted either at the front of the vehicle (Figs. 15-16) or at a location behind the vehicle cab (Figs. 6-8). At either location, the device is mounted between chassis rails 18 and 19 of the vehicle.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Updike by mounting the device such that the first rotational axis was located between the chassis rails thereof, instead of at the front of the vehicle, as shown by Zanzig, as this would simply be a well-known and art recognized means of mounting a refuse collection device to a vehicle at a location other than the front thereof, the provision of which in the apparatus of Updike would have neither required undue experimentation nor produced unexpected results.
Re claim 8, the lifting member 68 of Updike is an arm, and the grabbing member is rotatably connected to the lifting member and configured to rotate relative thereto about a third rotational axis 76.
Re claim 9, the third axis is perpendicular to a longitudinal axis of the lifting member such that it is arranged in a substantially horizontally when in use (Fig. 4).
Re claim 10, the bin grabbing member of Updike includes a grab support member 78 having a first support part (not separately identified but readily apparent in Fig. 4) pivotally connected to the lifting member about the third rotational axis.

Re claim 13, the fourth axis is generally perpendicular to the third axis and is substantially vertical in use (i.e., when ram 80 is extended to invert the bin to dump its contents, as described in col. 4:24-27, the axes 110/112, 130/132 become vertical).
Re claim 14, the bin grabbing member further includes a second support part 106 or 108 (could also be 126 or 128) rotatably connected to the first support part about the fourth axis.
Re claim 15, at least when the second support part of claim 14 is considered to be element 126 or 128, the bin grabbing member further includes one or more bin grabbing arms 106, 108 rotatably connected to the respective second support part.
Re claim 16, the general provision of “limit controls”, as broadly recited, would have been an obvious design expediency, as one of ordinary skill in the art would recognize that preventing over-rotation of one or more of the parts of the apparatus would be a desirable safety and operational feature. 
Re claim 19, Updike as modified in the manner above would comprise a refuse collection vehicle, including:
a chassis having a first longitudinal chassis rail and a second longitudinal chassis rail; a waste container supported by the chassis (again, noting that Updike discloses in col. 5:5-10 that the load box 42 may be located centrally or at the rear of the vehicle instead of at the front); and

Re claim 20, the apparatus of Updike as modified above would obviously be used to perform a method of operating a refuse collection vehicle to collect and tip bins to empty their contents into a waste container associated with the vehicle, wherein the method included the steps of:
rotating a rotating member about a first rotational axis positioned between a first longitudinal chassis rail and a second longitudinal chassis rail of the refuse collection vehicle, wherein the first rotational axis was arranged substantially vertically;
extending an extension member 58 relative to the rotating member in a direction generally perpendicular to the first rotational axis,
moving a bin-grabbing member 74 relative to the extension member so to collect a bin, and
rotating the bin about a second rotational axis 70 (and/or 76) in order to move the bin “towards an emptying position” (as broadly recited and treated in the same manner as described above) over the waste container of the refuse collection vehicle, wherein the second rotational axis was generally perpendicular to a longitudinal axis of the extension member and was arranged substantially horizontally.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Updike, Jr. in view of Zanzig et al, as applied to claim 1 above, and further in view of Smith (US 3,942,601).
Updike as modified does not show a safety detection system configured to lockout movement of the refuse collection device in response to detecting an individual or object in a work area associated with the refuse collection device.
Smith shows a generally similar refuse collection device 33’ wherein a safety detection system 43’ is configured to lockout movement of the refuse collection device in response to detecting an individual 21’ or object in a work area 85’ associated with the refuse collection device (col. 8:8-38).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Updike by providing a safety detection system configured to lockout movement of the refuse collection device in response to detecting an individual or object in a work area associated with the refuse collection device, as taught by Smith, to provide enhanced safety during operation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Updike, Jr. in view of Zanzig et al, as applied to claim 1 above, and further in view of Kampwerth (EP 0078011, cited by applicant).
Updike as modified does not show the device configured to be operated in one or more operation modes, including an automated mode in which the refuse collection device can be operated semi-autonomously or fully autonomously, and wherein the refuse collection device includes a control system configured to detect and locate a bin.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Updike by configuring the device so as to be operated in one or more operation modes, including an automated mode in which the refuse collection device could be operated semi-autonomously or fully autonomously, and wherein the refuse collection device included a control system configured to detect and locate a bin, as shown by Kampwerth, to make it easier and more convenient for the vehicle driver to pick up and empty refuse containers.

Claims 1, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 3,765,554) in view of Zanzig et al.
Morrison shows a refuse collection device mountable to a refuse collection vehicle 10 to collect and tip bins 42 to empty their contents into a waste container 11 associated with the vehicle, the device including: 
a base 32;
a rotating member 31 rotatably connected to the base about a first rotational axis 86 that, when in use, is substantially vertical (Figs. 1 and 5);

a lifting member 66 rotatably connected to the extension member for rotation about a second rotational axis 67 generally perpendicular to a longitudinal axis of the extension member such that, when in use, the second rotational axis is arranged substantially horizontally (Figs. 1 and 3); 
and a bin-grabbing member 40 that is connected to the lifting member, the bin-grabbing member being configured to collect a bin 42 (Figs. 1-4),
wherein the lifting member is rotatable about the second rotational axis in order to move a bin towards an emptying position over the waste container, as clearly shown in Fig. 1 phantom. 
Updike does not show the device configured to mount to the vehicle to locate the first rotational axis of the rotating member between a first chassis rail and a second chassis rail of the vehicle. 
As noted above, Zanzig shows a similar refuse collection device for mounting on a refuse collection vehicle that can be mounted between chassis rails 18 and 19 either at the front of the vehicle or at a location behind the vehicle cab.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Morrison by mounting the device such that the first rotational axis was located between the chassis rails thereof, as shown by Zanzig, as this would simply be a well-known and art recognized means of mounting a 
Re claim 6, Morrison shows that the lifting member is further configured to rotate relative to the extension member from a generally downwardly extending position to a generally upwardly extending position about the second rotational axis (col. 4:11-20).
Claims 19 and 20 are treated in the same manner described above. No further analysis is deemed necessary.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. Applicant argues that Ingham discloses dumping of the bin about axis 58 which is parallel rather than perpendicular to the longitudinal axis of the extension member. However, even as now amended, the claims do not require the bin to necessarily be dumped (inverted) about the second rotational axis, nor do they preclude more than one rotational axis about which the bin may be rotated relative to the extension member. As noted above, moving the bin “toward a dumping position” is not the same as actually dumping the bin. Furthermore, applicant’s contention that axis 58 is necessarily parallel to the axis of the extension arm is not persuasive. The examiner sees nothing in the disclosure of Ingham that definitely states or clearly shows axis 58 being parallel to the extension arm. Rather, the disclosure appears to be inconclusive In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, “rotatable … to move a bin towards an emptying position” is a recitation of an intended use. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s further contention that it would not be obvious to modify Updike or Morrison in view of Zanzig by mounting the refuse collection device between chassis rails is also unpersuasive. Specifically, applicant points to Updike’s disclosure that the device may be mounted on either side or anywhere along the side of the vehicle as teaching away from mounting the device between chassis rails. This is not persuasive, and fails to take into consideration the teachings of Zanzig, which shows that it is known to mount a refuse collection device between chassis rails at various positions along the length of a vehicle. Further, the examiner contests applicant’s assertion that Zanzig does not in fact teach mounting the device between chassis rails, but rather to a single rail, as allegedly shown in Fig. 28 and disclosed in col. 17:48-53. However, this is not .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/09/21